DETAILED ACTION
Claims 1-40 have need examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 7-17, 19, 21-22, 27-37 and 39-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8 and 10-11 of U.S. Patent No. 11050669. Although the claims at issue are not identical, they are not patentably distinct from each other. Regarding claims 1, 21 and 40, see the table below.

Application No. 17328095
U.S. Patent No. 11050669	
Claims 1, 21 and 40. A non-transitory computer-readable medium that stores instructions executable by one or more processors to perform a method for optimizing internet traffic from a plurality of local area networks (LANs) to an internet based server connected to internet, comprising:

instructions for analyzing an internet data by a gateway computer located in a first local area network of the plurality of local area networks to determine a data that is latency sensitive and data that is not latency sensitive;






instructions for sending network steering data, by the gateway computer, to a Central Processing Matrix (CPM) located outside of the plurality of LANs, the network steering data being based on determining the data that is latency sensitive and the data that is not latency sensitive;

instructions for sending data, by a plurality of customer premises equipment (CPE) located in a second plurality of local area networks in the plurality of LANs to the CPM through a listener/reporter device located outside of the plurality of LANs, the listener/reporter device being configured to communicate with the second plurality of local area networks; instructions for receiving the network steering data by the listener/reporter device from the CPM; and

instructions for routing, by the listener/reporter device, the data that is latency sensitive outside of the second plurality of local area networks to a first internet route to the internet based server based on the network steering data received by the listener/reporter device from the CPM.
Claim 1. A non-transitory computer-readable medium that stores instructions executable by one or more processors to perform a method for optimizing internet traffic from a local area network to an internet based server connected to internet, comprising:


instructions for establishing the local area network, wherein the local area network comprises at least one device and has a first connection to the internet; instructions for designating a first device in the at least one device within the local area network as a gateway computer; instructions for analyzing an internet data by the gateway computer to determine a data that is latency sensitive and a data that is not latency sensitive;

instructions for routing, by the gateway computer located inside the local area network, the data that is latency sensitive outside the local area network through the first connection to a first internet route outside the local area network to the internet based server, and


transmitting, by the gateway computer located inside the local area network, the data that is not latency sensitive through the first connection through at least another internet route outside the local area network to the internet based server; instructions for analyzing a performance of the first internet route to the internet based server;





instructions for dynamically modifying the first internet route outside the local area network within the internet and rerouting the data outside the local area network to the internet based server based on the performance; instructions for determining whether the internet data are generated by a user input; and instructions for sorting the internet data generated by the user input into the data that is latency sensitive or the data that is not latency sensitive. 


Regarding claims 2, 7-17, 19, 22, 27-37 and 39 of Application No. 17328095, claims 2 and 22 correspond to claim 1 of U.S. Patent No. 11050669	. Claims 7 and 27 correspond to claim 1 of U.S. Patent No. 11050669. Claims 8 and 28 correspond to claim 1 of U.S. Patent No. 11050669. Claims 9 and 29 correspond to claim 3 of U.S. Patent No. 11050669. Claims 10 and 30 correspond to claim 4 of U.S. Patent No. 11050669. Claims 11 and 31 correspond to claim 5 of U.S. Patent No. 11050669. Claims 12 and 32 correspond to claim 6 of U.S. Patent No. 11050669. Claims 13 and 33 correspond to claim 7 of U.S. Patent No. 11050669. Claims 14 and 34 correspond to claim 8 of U.S. Patent No. 11050669. Claims 15 and 35 correspond to claim 10 of U.S. Patent No. 11050669. Claims 16 and 36 correspond to claim 11 of U.S. Patent No. 11050669. Claims 17 and 37 correspond to claim 7 of U.S. Patent No. 11050669. Claims 19 and 39 correspond to claim 5 of U.S. Patent No. 11050669.

Claims 3, 18, 23 and 38 rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11050669 in view of Abigail et al. (U.S. PGPub 2007/0070914).

Regarding claims 3 and 23, U.S. Patent No. 11050669 teaches all the features of claims 1 and 21 of the instant application. However, U.S. Patent No. 11050669 does not teach wherein the listener/reporter device is located at an internet service provider (ISP) edge.
Abigail teaches wherein the listener/reporter device is located at an internet service provider (ISP) edge. (Abigail, see figs. 1 provider edge; see abstract where the packet flow in each connection as necessary at the provider edge router…; see paragraph 0013 where communicates with the service provider network 10 through a provider edge (PE) 14, operated by the service provider, over a game server channel 15. A network management system (NMS) 16 manages the PE 14 over an NMS channel 17...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine U.S. Patent No. 11050669 and Abigail to provide the technique of the listener/reporter device being located at an internet service provider (ISP) edge of Abigail in the system of U.S. Patent No. 11050669 in order to allow applications to run more effectively (Abigail, see paragraph 0004).

Regarding claims 18 and 38, U.S. Patent No. 11050669 teaches all the features of claims 17 and 37 of the instant application. However, U.S. Patent No. 11050669 does not teach wherein determining the QOS comprises determining at least one of packet loss, bit rate, throughput, transmission delay, and jitter based the network steering data.
Abigail teaches wherein determining the QOS comprises determining at least one of packet loss, bit rate, throughput, transmission delay, and jitter based the network steering data. (Abigail, see fig. 2; see paragraphs 0017-0018 where determines an initial inherent latency of each of the connections. The inherent latency of a connection is the roundtrip delay...the NMS may instruct the PE to ping each of the end user devices to determine the inherent latency of the respective connection. Once the NMS knows the inherent latency of each connection, the NMS determines the largest inherent latency of the connections...reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency... A threshold is preferably used to reduce re-route attempts, such that the NMS only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; see abstract  latency-sensitive application, such as for multi-player network gaming...; see paragraph 0013 where A game server 12, operated by a game service provider, communicates with the service provider network 10 through a provider edge (PE) 14, operated by the service provider, over a game server channel 15. A network management system (NMS) 16 manages the PE 14 over an NMS channel 17. ..)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine U.S. Patent No. 11050669 and Abigail to provide the technique of wherein determining the QOS comprises determining at least one of packet loss, bit rate, throughput, transmission delay, and jitter based the network steering data of Abigail in the system of U.S. Patent No. 11050669 in order to allow applications to run more effectively (Abigail, see paragraph 0004).

Claims 4 and 24 rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11050669 in view of Persson et al. (U.S. PGPub 2004/0039847).
Regarding claims 4 and 24, U.S. Patent No. 11050669 teaches all the features of claims 1 and 21 of the instant application. However, U.S. Patent No. 11050669 does not teach wherein the listener/reporter device is implemented as a thin client on an edge device.
Persson teaches wherein the listener/reporter device is implemented as a thin client on an edge device. (Persson, see fig. 3; see paragraphs 0085-0086 where Server mechanism 80 includes a thin client network domain management and/or control module 82, hereinafter referred to as a thin client domain control module, for controlling security and access to the thin client domain amongst other things...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine U.S. Patent No. 11050669 and Persson to provide the technique of the listener/reporter device is implemented as a thin client on an edge device of Persson in the system of U.S. Patent No. 11050669 in order to reduce cost and provide reliable data transfer (Persson, see paragraphs 0007 and 0009).

Claims 5 and 25 rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11050669 in view of Cholas et al. (U.S. PGPub 2008/0313691).
Regarding claims 5 and 25, U.S. Patent No. 11050669 teaches all the features of claims 1 and 21 of the instant application. However, U.S. Patent No. 11050669 does not teach wherein the listener/reporter device comprises a cable modem termination system (CMTS) in a coaxial network.
Cholas teaches wherein the listener/reporter device comprises a cable modem termination system (CMTS) in a coaxial network. (Cholas, see fig. 2b-3; see paragraph 0135 where terminating coaxial cable 218 is routed into the customer premises 106, ...internet (e.g., Internet) content is transmitted from the cable modem termination system (CMTS) over DOCSIS frequencies.)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine U.S. Patent No. 11050669 and Cholas to provide the technique of the listener/reporter device comprises a cable modem termination system (CMTS) in a coaxial network of Cholas in the system of U.S. Patent No. 11050669 in order to improve content signaling and content delivery (Cholas, see paragraph 0023).

Claims 6 and 26 rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11050669 in view of Van der Merwe et al. (U.S. PGPub 2013/0054763).
Regarding claims 6 and 26, U.S. Patent No. 11050669 teaches all the features of claims 1 and 21 of the instant application. However, U.S. Patent No. 11050669 does not teach wherein the listener/reporter device comprises a wide area network (WAN) edge router.
Van der Merwe teaches wherein the listener/reporter device comprises a wide area network (WAN) edge router. (Van der Merwe, see figs. 1-4, see paragraph 0036 where routing communications from the wireless mobile network 104 to an appropriate edge and/or network router within the IP network 102…; see also paragraph 0046; see paragraph 0049 WAN)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine U.S. Patent No. 11050669 and Van der Merwe to provide the technique of the listener/reporter device comprises a wide area network (WAN) edge router of Van der Merwe in the system of U.S. Patent No. 11050669 in order to improve latency (Van der Merwe, see paragraph 0027).

Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11050669 in view of Van der Merwe et al. Bryhni et al. (WO 2009/084967).
Regarding claim 20, U.S. Patent No. 11050669 teaches all the features of claim 1 of the instant application. However, U.S. Patent No. 11050669 does not teach wherein the listener/reporter device comprises at least one of a proxy listener/reporter device, a Virtual Private Network (VPN) protocol, or a tunneling protocol.
Bryhni teaches wherein the listener/reporter device comprises at least one of a proxy listener/reporter device, a Virtual Private Network (VPN) protocol, or a tunneling protocol. (Bryhni, see figs. 7-9; see page 12, lines 15-25 where The forwarding can be done using IP tunneling or a proxy operation using SIP or H.323.)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine U.S. Patent No. 11050669 and Bryhni to provide the technique of wherein the listener/reporter device comprises at least one of a proxy listener/reporter device, a Virtual Private Network (VPN) protocol, or a tunneling protocol of Bryhni in the system of U.S. Patent No. 11050669 in order to reduce congestion and packet loss and thereby, increase quality (Bryhni, see page 2, lines 30-34).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “listener/reporter device” in claims 1, 21 and 40 and “the CPM” in claim 40 .
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “computing device 1000 includes a processing unit (CPU or processor) 1020 and a system bus 1010 that couples various system components including a system memory 1030 such as read-only memory (ROM) 1040 and random access memory (RAM)” (see paragraph 0065 of the specification as filed)].
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-6, 9, 20-26, 28 and 40 recite the limitation “listener/reporter”. It is unclear what the “/” symbol represents. It is unclear whether the term “listener/reporter” encompasses two devices (e.g. a listener device and a reporter device) or just a single device. Dependent claims 2-20 and 22-39 fail to remedy the deficiency of claims 1 and 21 and therefore, are rejected for the same reason stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 7-9, 19-22, 27-29 and 39-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bryhni et al. (WO 2009/084967).

Regarding claims 1 and 21, Bryhni teaches A non-transitory computer-readable medium that stores instructions executable by one or more processors to perform a method for optimizing internet traffic from a plurality of local area networks (LANs) to an internet based server connected to internet, comprising: instructions for analyzing an internet data by a gateway computer located in a first local area network of the plurality of local area networks to determine a data that is latency sensitive and data that is not latency sensitive; (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where the control system...uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
instructions for sending network steering data, by the gateway computer, to a Central Processing Matrix (CPM) located outside of the plurality of LANs, (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
the network steering data being based on determining the data that is latency sensitive and the data that is not latency sensitive; (Bryhni, see figs. 3 and 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
instructions for sending data, by a plurality of customer premises equipment (CPE) located in a second plurality of local area networks in the plurality of LANs to the CPM through a listener/reporter device located outside of the plurality of LANs, (Bryhni, see figs. 2 and 6-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
the listener/reporter device being configured to communicate with the second plurality of local area networks; (Bryhni, see figs. 2-3 and 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
instructions for receiving the network steering data by the listener/reporter device from the CPM; and (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
instructions for routing, by the listener/reporter device, the data that is latency sensitive outside of the second plurality of local area networks to a first internet route to the internet based server based on the network steering data received by the listener/reporter device from the CPM. (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)

Regarding claims 2 and 22, Bryhni teaches wherein the instructions for routing by the listener/reporter device the data that is latency sensitive outside of the second plurality of local area networks to the internet based server comprises (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
instructions for dynamically modifying the first internet route within the internet between the listener/reporter device and the internet based server based on the network steering data. (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)

Regarding claims 7 and 27, Bryhni teaches wherein the second plurality of local area networks are a plurality of households local area networks. (Bryhni, see figs. 3, 7-9; page 12, lines 10-31 where the local networks (13)…)

Regarding claims 8 and 28, Bryhni teaches further comprising communicating data received by the listener/reporter device to the internet based server via the CPM. Bryhni et al. (WO 2009/084967)(Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)

Regarding claims 9 and 29, Bryhni teaches wherein the instructions for analyzing the internet data by the gateway computer to determine the data that is latency sensitive and the data that is not latency sensitive comprises instructions for sorting the internet data into a plurality of categories, wherein the plurality of categories comprises a latency sensitive category and a not latency sensitive category, wherein the data that is latency sensitive is sorted into the latency sensitive category. (Bryhni, see figs. 3 and 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)

Regarding claims 19 and 39, Bryhni teaches further comprising classifying network traffic based on the network steering data. (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)

Regarding claim 20, Bryhni teaches wherein the listener/reporter device comprises at least one of a proxy listener/reporter device, a Virtual Private Network (VPN) protocol, or a tunneling protocol. (Bryhni, see figs. 7-9; see page 12, lines 15-25 where The forwarding can be done using IP tunneling or a proxy operation using SIP or H.323.)

Regarding claim 40, Bryhni teaches A network system for optimizing internet traffic from a plurality of local area networks (LANs) to an internet based server connected to internet, comprising: a gateway computer located in a first local area network of the plurality of local area networks, (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
the gateway computer configured to analyze an internet data to determine a data that is latency sensitive and data that is not latency sensitive; (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where the control system...uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
a Central Processing Matrix (CPM) located outside of the plurality of LANs, the CPM being configured to receive network steering data from the gateway computer, (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
the network steering data being based on determining the data that is latency sensitive and the data that is not latency sensitive; (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
a plurality of customer premises equipment (CPE) located in a second plurality of local area networks in the plurality of LANs to the CPM; and (Bryhni, see figs. 2-3 and 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
a listener/reporter device located outside of the plurality of LANs and being configured to communicate with the second plurality of local area networks, (Bryhni, see figs. 2-3 and 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
the CPE being configured to send data through the listener/reporter device located outside of the plurality of LANs, (Bryhni, see figs. 2-3 and 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
wherein the listener/reporter device is configured to receive the network steering data from the CPM and to route the data that is latency sensitive outside of the second plurality of local area networks to the internet based server based on the network steering data received by the listener/reporter device from the CPM. (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 3, 17-18, 23 and 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bryhni in view of Abigail et al. (U.S. PGPub 2007/0070914).

Regarding claims 3 and 23, Bryhni teaches all the features of claims 1 and 21. However, Bryhni does not explicitly teach wherein the listener/reporter device is located at an internet service provider (ISP) edge.
Abigail teaches wherein the listener/reporter device is located at an internet service provider (ISP) edge. (Abigail, see figs. 1 provider edge; see abstract where the packet flow in each connection as necessary at the provider edge router…; see paragraph 0013 where communicates with the service provider network 10 through a provider edge (PE) 14, operated by the service provider, over a game server channel 15. A network management system (NMS) 16 manages the PE 14 over an NMS channel 17...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine Bryhni and Abigail to provide the technique of the listener/reporter device being located at an internet service provider (ISP) edge of Abigail in the system of Bryhni in order to allow applications to run more effectively (Abigail, see paragraph 0004).

Regarding claims 17 and 37, Bryhni teaches all the features of claims 1 and 21. However, Bryhni does not explicitly teach further comprising instructions for determining a network quality of service (QOS) based on the network steering data.
Abigail teaches further comprising instructions for determining a network quality of service (QOS) based on the network steering data. (Abigail, see fig. 2; see paragraphs 0017-0018 where determines an initial inherent latency of each of the connections. The inherent latency of a connection is the roundtrip delay...the NMS may instruct the PE to ping each of the end user devices to determine the inherent latency of the respective connection. Once the NMS knows the inherent latency of each connection, the NMS determines the largest inherent latency of the connections...reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency... A threshold is preferably used to reduce re-route attempts, such that the NMS only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; see abstract  latency-sensitive application, such as for multi-player network gaming...; see paragraph 0013 where A game server 12, operated by a game service provider, communicates with the service provider network 10 through a provider edge (PE) 14, operated by the service provider, over a game server channel 15. A network management system (NMS) 16 manages the PE 14 over an NMS channel 17. ..)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine Bryhni and Abigail to provide the technique of determining a network quality of service (QOS) based on the network steering data of Abigail in the system of Bryhni in order to allow applications to run more effectively (Abigail, see paragraph 0004).

Regarding claims 18 and 38, Bryhni-Abigail teaches wherein determining the QOS comprises determining at least one of packet loss, bit rate, throughput, transmission delay, and jitter based the network steering data. (Abigail, see fig. 2; see paragraphs 0017-0018 where determines an initial inherent latency of each of the connections. The inherent latency of a connection is the roundtrip delay...the NMS may instruct the PE to ping each of the end user devices to determine the inherent latency of the respective connection. Once the NMS knows the inherent latency of each connection, the NMS determines the largest inherent latency of the connections...reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency... A threshold is preferably used to reduce re-route attempts, such that the NMS only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; see abstract  latency-sensitive application, such as for multi-player network gaming...; see paragraph 0013 where A game server 12, operated by a game service provider, communicates with the service provider network 10 through a provider edge (PE) 14, operated by the service provider, over a game server channel 15. A network management system (NMS) 16 manages the PE 14 over an NMS channel 17. ..)
The motivation regarding to the obviousness to claims 17 and 37 also applies to claims 18 and 38.

Claims 4 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bryhni in view of Persson et al. (U.S. PGPub 2004/0039847).

Regarding claims 4 and 24, Bryhni teaches all the features of claims 1 and 21. Bryhni does not explicitly teach wherein the listener/reporter device is implemented as a thin client on an edge device. 
Persson teaches wherein the listener/reporter device is implemented as a thin client on an edge device. (Persson, see fig. 3; see paragraphs 0085-0086 where Server mechanism 80 includes a thin client network domain management and/or control module 82, hereinafter referred to as a thin client domain control module, for controlling security and access to the thin client domain amongst other things...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine Bryhni and Persson to provide the technique of the listener/reporter device is implemented as a thin client on an edge device of Persson in the system of Bryhni  in order to reduce cost and provide reliable data transfer (Persson, see paragraphs 0007 and 0009).

Claims 5 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bryhni in view of Cholas et al. (U.S. PGPub 2008/0313691).

Regarding claims 5 and 25, Bryhni teaches all the features of claims 1 and 21. Bryhni does not explicitly teach wherein the listener/reporter device comprises a cable modem termination system (CMTS) in a coaxial network.
Cholas teaches wherein the listener/reporter device comprises a cable modem termination system (CMTS) in a coaxial network. (Cholas, see fig. 2b-3; see paragraph 0135 where terminating coaxial cable 218 is routed into the customer premises 106, ...internet (e.g., Internet) content is transmitted from the cable modem termination system (CMTS) over DOCSIS frequencies.)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine Bryhni and Cholas to provide the technique of the listener/reporter device comprises a cable modem termination system (CMTS) in a coaxial network of Cholas in the system of Bryhni in order to improve content signaling and content delivery (Cholas, see paragraph 0023).

Claims 6 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bryhni in view of Van der Merwe et al. (U.S. PGPub 2013/0054763).

Regarding claims 6 and 26, Bryhni teaches all the features of claims 1 and 21. Bryhni does not explicitly teach wherein the listener/reporter device comprises a wide area network (WAN) edge router.
Van der Merwe teaches wherein the listener/reporter device comprises a wide area network (WAN) edge router. (Van der Merwe, see figs. 1-4, see paragraph 0036 where routing communications from the wireless mobile network 104 to an appropriate edge and/or network router within the IP network 102…; see also paragraph 0046; see paragraph 0049 WAN)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine Bryhni and Van der Merwe to provide the technique of the listener/reporter device comprises a wide area network (WAN) edge router of Van der Merwe in the system of Bryhni in order to improve latency (Van der Merwe, see paragraph 0027).

Claims 15-16 and 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bryhni-Abigail in view of Ahmed et al. (U.S. PGPub 2013/0079144).

Regarding claims 15 and 35, Bryhni teaches all the features of claims 1 and 21. However, Bryhni does not explicitly teach wherein the first internet route is a gamer private network;
Abigail teaches wherein the first internet route is a gamer private network; (Abigail, see figs. 1-2; see paragraph 0018 where reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency... A threshold is preferably used to reduce re-route attempts, such that the NMS only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; see abstract  latency-sensitive application, such as for multi-player network gaming...; see paragraph 0013 where A game server 12, operated by a game service provider, communicates with the service provider network 10 through a provider edge (PE) 14, operated by the service provider, over a game server channel 15. A network management system (NMS) 16 manages the PE 14 over an NMS channel 17...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine Bryhni and Abigail to provide the technique of the first internet route is a gamer private network of Abigail in the system of Bryhni in order to allow applications to run more effectively (Abigail, see paragraph 0004).
However, Bryhni-Abigail does not explicitly teach wherein the gamer private network comprises a plurality of computer servers and a plurality of connections between the plurality of computer servers; and
wherein the plurality of computer servers are distributed.
Ahmed teaches wherein the gamer private network comprises a plurality of computer servers and a plurality of connections between the plurality of computer servers; and (Ahmed, see figs. 1-2 and 7; see paragraph 0027 where a game server for each of a plurality of game publishers. Furthermore, each game publisher may operate a plurality of distributed game servers (e.g., a plurality of game servers distributed within a data center, a plurality of game servers distributed across multiple geographic locations) that provide load balancing and/or low-latency access points at various geographic locations)
wherein the plurality of computer servers are distributed. (Ahmed, see figs. 1-2 and 7; see paragraph 0027 where a game server for each of a plurality of game publishers. Furthermore, each game publisher may operate a plurality of distributed game servers (e.g., a plurality of game servers distributed within a data center, a plurality of game servers distributed across multiple geographic locations) that provide load balancing and/or low-latency access points at various geographic locations)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine Bryhni-Abigail and Ahmed to provide the technique of the gamer private network comprises a plurality of computer servers and a plurality of connections between the plurality of computer servers and the plurality of computer servers are distributed of Ahmed in the system of Bryhni-Abigail in order to provide load balancing and low-latency access points at various geographic locations (Ahmed, see paragraph 0027).

Regarding claims 16 and 36, Bryhni-Abigail-Ahmed teaches further comprising: instructions for continuously monitoring a performance of the gamer private network; (Abigail, see fig. 2; see paragraphs 0017-0018 where determines an initial inherent latency of each of the connections. The inherent latency of a connection is the roundtrip delay...the NMS may instruct the PE to ping each of the end user devices to determine the inherent latency of the respective connection. Once the NMS knows the inherent latency of each connection, the NMS determines the largest inherent latency of the connections...reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency... A threshold is preferably used to reduce re-route attempts, such that the NMS only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; see abstract  latency-sensitive application, such as for multi-player network gaming...; see paragraph 0013 where A game server 12, operated by a game service provider, communicates with the service provider network 10 through a provider edge (PE) 14, operated by the service provider, over a game server channel 15. A network management system (NMS) 16 manages the PE 14 over an NMS channel 17. ..)
instructions for sending a feedback of performance to the gateway computer; (Abigail, see fig. 2; see paragraphs 0017-0018 where determines an initial inherent latency of each of the connections. The inherent latency of a connection is the roundtrip delay...the NMS may instruct the PE to ping each of the end user devices to determine the inherent latency of the respective connection. Once the NMS knows the inherent latency of each connection, the NMS determines the largest inherent latency of the connections...reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency... A threshold is preferably used to reduce re-route attempts, such that the NMS only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; see abstract  latency-sensitive application, such as for multi-player network gaming...; see paragraph 0013 where A game server 12, operated by a game service provider, communicates with the service provider network 10 through a provider edge (PE) 14, operated by the service provider, over a game server channel 15. A network management system (NMS) 16 manages the PE 14 over an NMS channel 17. ..)
instructions for establishing a performance threshold; (Abigail, see fig. 2; see paragraphs 0017-0018 where determines an initial inherent latency of each of the connections. The inherent latency of a connection is the roundtrip delay...the NMS may instruct the PE to ping each of the end user devices to determine the inherent latency of the respective connection. Once the NMS knows the inherent latency of each connection, the NMS determines the largest inherent latency of the connections...reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency... A threshold is preferably used to reduce re-route attempts, such that the NMS only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; see abstract  latency-sensitive application, such as for multi-player network gaming...; see paragraph 0013 where A game server 12, operated by a game service provider, communicates with the service provider network 10 through a provider edge (PE) 14, operated by the service provider, over a game server channel 15. A network management system (NMS) 16 manages the PE 14 over an NMS channel 17. ..)
instructions for determining whether the performance of the gamer private network is acceptable based on the performance threshold; and (Abigail, see fig. 2; see paragraphs 0017-0018 where determines an initial inherent latency of each of the connections. The inherent latency of a connection is the roundtrip delay...the NMS may instruct the PE to ping each of the end user devices to determine the inherent latency of the respective connection. Once the NMS knows the inherent latency of each connection, the NMS determines the largest inherent latency of the connections...reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency... A threshold is preferably used to reduce re-route attempts, such that the NMS only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; see abstract  latency-sensitive application, such as for multi-player network gaming...; see paragraph 0013 where A game server 12, operated by a game service provider, communicates with the service provider network 10 through a provider edge (PE) 14, operated by the service provider, over a game server channel 15. A network management system (NMS) 16 manages the PE 14 over an NMS channel 17. ..)
instructions for modifying server connections within the gamer private network if the performance is not acceptable based on the performance threshold. (Abigail, see fig. 2; see paragraph 0018 where reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency... A threshold is preferably used to reduce re-route attempts, such that the NMS only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; see abstract  latency-sensitive application, such as for multi-player network gaming...)
The motivation regarding to the obviousness to claims 15 and 35 also applies to claims 16 and 36.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2009/0193057, which describes service-oriented architecture management of data repository;
U.S. PGPub 2008/0037567, which describes a method and apparatus for ensuring QoS in a synchronous Ethernet bridge; and
U.S. PGPub 2005/0002335, which describes a method of operating a data network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2443